Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Previously Withdrawn Method Claims (without traverse) 14-20 are cancelled due to lack of all limitations of the allowed claims and limitations amended during course of prosecution.

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 1 is allowed for disclosing an identical one of the actuators in each of the identical plurality of actuators in said plurality of actuator groups operating simultaneously at a plurality of aligned longitudinal locations on the panel at each pulse. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 are Rothwell (US Patent No. 2,638,662) and Sarh (US Patent No. 7,076,856). Each of these references alone or in combination do not teach these limitations.
Claims 2-4 and 11-13 are allowed due to dependency on allowed claim 1.
Claim 5 is allowed for disclosing a plurality of arcuate external support fixtures extending from frames rotatably mounted to the base, said frames rotatable from an open position to a closed position, wherein the external support fixtures support a plurality of rollers to engage the panel as reacting idle rollers to maintain frictional engagement by the motorized wheel assemblies. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 5 are Rothwell and Koelsch (US Publication No. 2018/0304417).Device of Rothwell does not have pivoting arcuate external support fixtures to sandwich the workpiece with the internal support fixtures.Koelsch has pivoting arcuate external (upper) support fixtures 80 and arcuate internal support fixtures 50 to sandwich a workpiece 70. Combining Koelsch with Rothwell is hindsight, because there is no express motivation to add pivoting arcuate external support fixture of Koelsch in device of Rothwell.
Claims 6-10 are allowed due to dependency on allowable claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent 




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723